                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                                  :   CASE NO. 3:18CR34(VAB)
                                                          :
               v.                                         :
                                                          :
SIDIKJON MAMAJONOV                                        :   August 26, 2019

                         CONSENT MOTION FOR CONTINUANCE

       The United States of America, by and through the undersigned attorney, respectfully

moves the Court for an order continuing the currently scheduled dates for filing and hearing

motions and for trial for the reasons stated hereafter.

                                           ARGUMENT

       The defendant, Sidikjon Mamadjonov, is charged with, among other things, making

 materially false statements to law enforcement in a matter involving international terrorism, in

 violation of 18 U.S.C. § 1001. The matter is currently scheduled for jury selection on October 3,

 2019 with a trial date to be set in late October.

       Here, the Government submits that the case is “unusual and complex” 1 and thus a



       1
          Under the Speedy Trial Act the Court may properly exclude certain periods of delay in
computing the time within which trial must commence under the Speedy Trial Act. Specifically,
under 18 U.S.C. § 3161(h)(7)(A), the Court may exclude a period of time from the speedy trial
period where it finds that “the ends of justice served by taking such action outweigh the best
interest of the public and the defendant in a speedy trial.” Id. A continuance may be granted “by
any judge on his own motion or at the request of the defendant or his counsel or at the request of
the attorney for the Government.” Id. In considering whether to grant a continuance requested
under such provision, one of the factors which the Court shall consider is:

       Whether the case is so unusual or complex, due to the number of defendants, the
       nature of the prosecution, or the existence of novel questions of fact or law, that it
       is unreasonable to expect adequate preparation for pretrial proceedings or for the
       trial itself within the time limits established by this section.
    continuance of the trial is warranted. 2 By way of background, the present charges stem from a

    long-term investigation by multiple Federal Bureau of Investigation (“FBI”) offices involving

    international terrorism conducted over the course of approximately 5 years. The nature of the

    investigation and the fact that national security issues were involved required that much of the

    investigative file be classified. The prosecution’s evidence related to the present case was

    collected from multiple sources including: witness interviews, court-authorized electronic

    surveillance, consensual recordings, search warrants, physical surveillance, and documents

    obtained through various means. As explained above, some of this evidence will be declassified

    for disclosure to counsel in accordance with the Government’s discovery obligations.

          The use of classified information is governed by the Classified Information Procedures

Act (“CIPA”), 18 U.S.C. App. III § 2. CIPA’s fundamental purpose is to “harmonize a

defendant’s right to obtain and present exculpatory material [at] trial and the government’s right

to protect classified material in the national interest.” United States v. Abu-Jihaad, 630 F.3d 102,

141 (2d Cir. 2010) (quoting United States v. Pappas, 94 F.3d 795, 799 (2d Cir. 1996)); see also

United States v. Aref, 533 F.3d 72, 78 (2d Cir. 2008) (“The statute was meant to protect and

restrict the discovery of classified information in a way that does not impair the defendant’s right

to a fair trial.” (internal quotation marks and alterations omitted)). CIPA “evidence[s] Congress’s

intent to protect classified information from unnecessary disclosure at any stage of a criminal

trial.” United States v. O’Hara, 301 F.3d 563, 568 (7th Cir. 2002).

          The Court previously held a pretrial conference pursuant to Section 2 of CIPA to




18 U.S.C. § 3161(h)(7)(B)(ii).

2
 The speedy trial clock is currently tolled, pursuant to 18 U.S.C. § 3161(h)(1)(D because of the filing of defendant’s
motion to suppress statements, dated April 8, 2019.
“consider matters relating to classified information that may arise in connection with the

prosecution.” Under CIPA Section 2, such matters include the timing of discovery requests, the

timing of filing of CIPA motions, and “any matters which relate to classified information or

which may promote a fair and expeditious trial.” The CIPA and declassification processes

require extensive coordination between the United States Attorney’s Office, the National

Security Division, the FBI National Security and Cybercrime Law Branch and multiple other

government agencies, such that terrorism cases are generally declared complex pursuant to

Section 3161(h)(7). Issues have arisen during the coordination process in the last month that

have stalled that process, and the government now realizes that the anticipated CIPA filing, and

the additional discovery which arises from that, cannot be completed under the current time

constraints. However, the government has engaged the other government agencies to determine

a realistic timeline and we are confident our motion for Protective Order Pursuant to Section 4 of

the Classified Information Procedures Act can be completed in ample time under the continuance

sought. In addition, in the last few months, an unanticipated defense case has become clear as

well as other issues, causing the Government to re-examine the evidence in its case-in-chief, and

prompting requests for additional disclosure of classified evidence. 3

         The volume of documents and evidence collected in the present matter is substantial.

Given the number of documents, the nature of evidence collected that is currently classified, and

the multiple issues which have arisen in the CIPA/discovery process, the Government requests

that the case be declared complex. Further, as noted above, because some of the evidence

implicates CIPA, various procedural strictures will need to be followed in advance of any



3
 Should the Court desire further explanation of the nature of the evidence or the process of securing authority to use
such evidence in this prosecution, the Government can provide such detail in a classified pleading filed ex parte and
under seal.
disclosure. Furthermore, the defense will need sufficient time to review, analyze, and investigate

the evidence once declassified, so that it can intelligently pursue pretrial motions, retain experts

and mount a vigorous defense.          .

       As a result, based on the above factors the Court should find that the case is so complex

that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial itself

within the narrow ordinary time limits of the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(B)(ii).

Moreover, the Government submits that the Court should find that a continuance of the case on

the above grounds satisfies the ends of justice and outweighs the best interests of the public and

the Defendant to a speedy trial; see 18 U.S.C. § 3161(h)(7)(A); and that the failure to grant a

continuance would result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i).

       As indicated above, this case stems from a lengthy investigation involving matters of

 national security. Discovery in this case has been substantial, and it has been complicated by

 declassification of some investigative materials and the use of CIPA to protect other investigative

 materials. The CIPA process is ongoing, and although much of the declassification process was

 completed recently, more may be necessitated at the conclusion of the CIPA process. Given the

 nature of the case before this Court and its attendant complexities, the Government maintains it

 is unreasonable to expect adequate preparation for pretrial proceedings or the trial itself within

 the time limits established under the Speedy Trial Act and the present scheduling order. The

 Government respectfully submits the grant of a complex case designation will ultimately enable

 the Government to provide complicated discovery, and allow counsel for the defendant to

 adequately review the discovery, prepare any additional motions, and proceed with trial.

       For the above stated reasons, the Government submits that it is unreasonable to expect the


                                                  4
Defendant to prepare adequately for pretrial proceedings and trial within the current time limits

established by the Speedy Trial Act, and that a reasonable continuance is appropriate pursuant to

Title 18, United States Code, Section 3161(h)(7)(A). The Government thus moves the Court for

an Order in which any continuances granted pursuant to this request will constitute excludable

delay for purposes of all relevant time limits established by the Speedy Trial Act, and that the

ends of justice served by such continuances outweighs the best interests of the defendants and the

public in a speedy trial. Therefore, the Government submits that the Court should enter an order

continuing the matter for 180 days from the current October 7, 2019 jury selection date. Counsel

for defendant has advised that he does not object to the granting of this motion.


                                     Respectfully submitted,

                                     JOHN H. DURHAM
                                     UNITED STATES ATTORNEY
                                     /s/
                                     DOUGLAS P. MORABITO
                                     ASSISTANT UNITED STATES ATTORNEY
                                     Federal Bar No. ct20962
                                     United States Attorney’s Office
                                     157 Church Street
                                     New Haven, Connecticut 06510
                                     (203) 821-3700
                                     Douglas.Morabito@usdoj.gov




                                               5
                                        CERTIFICATION

       I hereby certify that on August 26, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the court’s CM/ECF System.




                                                /s/
                                               DOUGLAS P. MORABITO
                                               ASSISTANT UNITED STATES ATTORNEY




                                                  6
7
